Citation Nr: 0918701	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to August 
1969 and from May 1, 1992, to May 9, 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which granted service connection for 
PTSD and assigned an initial 30 percent disability rating, 
effective as of October 20, 2003.

In May 2008, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's PTSD has been manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for an initial 50 percent disability 
rating for service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claim for an 
increased initial disability rating for the service-connected 
PTSD.  The RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service care.  He has also been afforded a VA examination and 
testified at a Board hearing.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  

Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  
PTSD is evaluated under the General Rating Formula for Mental 
Disorders, which provides that:

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

VA outpatient treatment records dated from December 2002 to 
May 2005 show intermittent treatment for symptoms associated 
with the Veteran's PTSD.  The Veteran's PTSD symptoms were 
said to include chronic sleep impairment, nightmares, 
intrusive memories, flashbacks of combat experiences in 
Vietnam, social avoidance, and disturbances of motivation and 
mood. 

A VA PTSD examination report dated in May 2005 shows that the 
Veteran was well oriented to time, place, and person.  His 
affect was spontaneous.  His fund of general information was 
good.  His ability to solved simple arithmetic problems was 
good.  He exhibited some degree of psychomotor restlessness 
and was a bit hyperactive in speech.  His verbal 
comprehension was excellent.  Concentration was good, and 
memory seemed to be within normal limits.  His overall 
sensorium was clear.  Psychological symptoms included 
anxiety, depression, panic attacks, sleep disturbance, crying 
spells, anhedonia, nightmares, and anger control problems.  
The Veteran described both suicidal and homicidal ideations. 
The examiner noted that MMPI testing revealed a high degree 
of exaggeration to the point of invalidity on the test.  The 
diagnosis was chronic PTSD.  A GAF of 50 was assigned.

VA outpatient treatment records dated from May 2005 to June 
2006 show that the Veteran continued to be treated for 
symptoms associated with his PTSD.  He exhibited symptoms 
that included mild anxiety.  However, thought processes were 
described as logical and goal-oriented with average judgment 
and insight.  There were no aggressive or violent thoughts 
nor was there any evidence of a psychosis.

A VA medical record dated in March 2006 shows that the 
examiner reported that the Veteran had recurrent PTSD 
symptoms to include flashbacks, nightmares, hypervigilance, 
and avoidance.  The Veteran was unable to perform full-time 
work in a normal, competitive, work setting.  It was 
indicated that the Veteran was taking medication for both 
schizophrenia and PTSD.

A lay statement from the Veteran's sister received by the RO 
in April 2006 shows that she described that the Veteran had 
exhibited a change in behavior since his returned from 
Vietnam.

VA outpatient treatment records dated from February 2006 to 
December 2007 show that the Veteran continued to be treated 
for symptoms associated with his PTSD.  GAF scores during 
this period ranged from 40 on one occasion to 50 on numerous 
occasions.  The Veteran was said to exhibit symptoms which 
included mild anxiety.  However, thought processes were 
described as logical and goal-oriented with average judgment 
and insight.  There were no aggressive or violent thoughts 
nor was there any evidence of a psychosis.

A VA PTSD examination report dated in September 2007 shows 
that the Veteran was said to be receiving ongoing treatment 
for both his service-connected PTSD and his non-service-
connected schizophrenia.  The Veteran was oriented to person, 
place, and time, and had good reasoning.  He described 
experiencing insomnia, appetite disturbance, depression, some 
anxiety, and anger control problems.  He reported some 
paranoia, as well as, visual and auditory hallucinations.  He 
denied current suicidal ideation.  The examiner noted that 
the Veteran denied any real functional impairment during his 
job at the post office for thirty years.  He was socially 
isolated, but would spend time with his family and would get 
along well with his children.  The examiner opined that the 
Veteran's PTSD was no worse than when last examined in August 
2005.  The examiner noted the Veteran's tendency to 
exaggerate some of his symptoms.  The diagnosis was PTSD; 
polysubstance dependency; and psychotic disorder, not 
otherwise specified.  A GAF of 50 to 55 was assigned.

As discussed above, a 50 percent disability rating for PTSD 
requires that occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

Although the Veteran has described experiencing insomnia, 
appetite disturbance, depression, some anxiety, anger control 
problems, some paranoia, as well as, visual and auditory 
hallucinations, the Veteran's GAF scores since filing his 
claim for service connection have predominantly ranged from 
50 to 55.  This is indicative of a disability that is 
manifested by moderate to serious symptoms, with moderate to 
serious  impairment in social and occupational functioning.  
The Board notes that in this regard the Veteran has denied 
any real functional impairment during in his employment with 
the post office, and while socially isolated, he was able to 
maintain a relationship with his family.

Although he does not exhibit all of the symptomatology 
consistent with a 50 percent disability rating, the Board 
finds that overall the Veteran's disability picture more 
nearly approximates that which allows for a 50 percent 
disability rating.

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board concludes that the Veteran's 
PTSD is not productive of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  As such, the medical 
evidence contains no support for the assignment of a 70 
percent disability rating.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current PTSD.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular disability 
rating, VA must only consider the factors as enumerated in 
the rating criteria discussed above, which in part involves 
the examination of clinical data gathered by competent 
medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  To the extent that the Veteran argues or suggests 
that the clinical data supports an increased disability 
rating or that the rating criteria should not be employed, he 
is not competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

In any event, because the evidence is in approximate balance 
as to the assignment of a 50 percent disability rating, the 
evidence is not in balance as to the assignment of a 70 
percent evaluation.  Fletcher v. Derwinski, 1 Vet. App. 394 
(1991). 

Extra-schedular consideration

Finally, the Board finds that there is no showing that the 
Veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant a compensable rating on an 
extra-schedular basis.  His PTSD is not productive of marked 
interference with employment or frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards.  The 
Board recognizes that in March 2006 it was noted that he had 
currently been unable to perform full-time work in a normal, 
competitive, work setting, in September 2007, the Veteran 
denied any real functional impairment during his job at the 
post office for thirty years.  In the absence of these 
factors, the criteria for submission for assignment of an 
extra-schedular rating are not met.  Thus, the Board is not 
required to remand this claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial disability rating greater of 50 percent for 
service-connected PTSD is granted, subject to the applicable 
criteria governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


